DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed January 7, 2021 is received and entered.
2.	Claims 1 – 10 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 10 allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 10 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Tamagaki et al. (U.S. Pub. 2018/0091085), Lee et al. (U.S. Pub. 2016/0372085), Jang et al. (U.S. Pub. 2017/0282717), and Jeong (U.S. Pub. 2015/0354178), Skaff et al. (U.S. Pub. 2011/0095878), Nohara et al. (U.S. Pub. 2020/0150444), Osumi et al. (U.S. Pub. 2018/0146519), Yagyu et al. (U.S. Pub. 2018/0065482), Chen et al. (U.S. Pub. 2016/0012274), and Lee 2 (U.S. Pub. 2017/0144617).
Regarding claim 1, neither Tamagaki nor Lee nor Jang nor Jeong nor Skaff nor Nohara nor Osumi nor Yagyu nor Chen nor Lee 2 teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest:
“a processor connected to the memory, wherein

Regarding claims 9 and 10, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 8, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626